Citation Nr: 0331813	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  02-17 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person or 
housebound status.  

2.  Whether the appellant is competent to manage her own 
affairs, to include receiving disbursement of VA funds.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and a personal care assistant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1952.  He died in November 1998.  The appellant is his widow.

This appeal arises from a November 2001 rating action that 
denied SMP.  A Notice of Disagreement (NOD) was received in 
June 2002, and a Statement of the Case (SOC) was issued in 
September 2002.  A Substantive Appeal was received in October 
2002.  In December 2002, the appellant and a personal care 
assistant testified at a hearing before a Decision Review 
Officer at the RO; a transcript of the hearing is of record.  
A Supplemental SOC (SSOC) was issued in March 2003. 

This appeal also arises from a September 2002 rating action 
that found the appellant competent to manage her own affairs, 
to include receiving disbursement of VA funds.  A NOD was 
received in October 2002, and a SOC was issued in March 2003.  
A Substantive Appeal was received in April 2003.





REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all notification and development 
action needed to fairly adjudicate the claims on appeal has 
not been accomplished.  

As regards the competency claim, the  Board notes that the 
record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
VA to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Moreover, while as regards the claim for SMP, the RO 
attempted to provide the required notice, the RO's actions in 
this regard are not consistent with the governing statutory 
authority.  See 38 U.S.C.A. § 5103.  The Board notes that, in 
a September 2001 letter, the RO requested her to provide 
further information and/or evidence to support her claim 
within 60 days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1) (providing for a 30-day 
response period).  Upon the expiration of the 60-day period, 
the RO adjudicated the claim, continuing the denial of the 
claim for SMP.  However, in Paralyzed Veterans of America 
(PVA) v. Secretary of Veterans Affairs (Secretary), No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003), the 
Federal Circuit held that the response period prescribed in 
38 C.F.R. § 3.159(b)(1) was inconsistent with the statutory 
one-year response period provided by 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found that the shorter regulatory period 
to respond to a duty to notify under the VCAA is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  .  

Hence, the RO must give the appellate another opportunity to 
provide information and/or evidence pertinent to the claims 
on appeal.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the appellant 
should explain that she has a full one year period for 
response. After providing the required notice-to include 
soliciting authorization to enable the RO to obtain 
outstanding records from specific medical care providers 
identified in the record-the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if necessary, authorization.   

The Board also finds that specific additional development of 
the claims on appeal is warranted.  The duty to includes 
making reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it to 
obtain.  See 38 U.S.C.A § 5103A(a),(b).  In this case, by 
letter of January 2000, the Social Security Administration 
(SSA) notified the appellant that she had been awarded 
widow's disability benefits from April 1999.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims (particularly, those on appeal 
here).  See Collier v. Derwinski, 1 Vet. App. 412 (1991); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when 
VA is put on notice of the existence of SSA records, as here, 
VA must seek to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, the  Board finds that the RO should obtain and 
associate with the claims file a copy of the SSA decision 
awarding the appellant disability benefits, as well as copies 
of all medical records underlying that determination, 
following the procedures prescribed in 38 C.F.R. §  3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should request that the SSA  
furnish a copy of the decision awarding 
the appellant widow's disability benefits 
from April 1999, as well as all medical 
records underlying that determination.  
In requesting these records, the RO 
should follow the procedures of 38 C.F.R. 
§ 3.159 (2003)  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should furnish the appellant 
and her representative a letter notifying 
her of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims currently on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claims, 
and specific notice as to the type of 
evidence necessary to substantiate those 
claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that she provide 
sufficient information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to 
evaluation or treatment for her 
disabilities that are not currently of 
record.  The RO should specifically 
request the veteran provide signed 
authorization to enable it to obtain 
outstanding medical records, if any, 
from: the Medical Records Department, 
Southern Regional Area Health Education 
Center (to include all records of 
treatment at the Duke/SRAHEC Family 
Practice Center), since January 2003; 
from the Cape Fear Orthopedic Clinic, 
since January 2003; and from Behavioral 
Health Care of Cape Fear Valley Health 
System, since February 2003.  

The RO should also invite the appellant 
to o submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that she has a full one-year 
period period for response.  

3.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All 
records/responses received should be 
associated with the claims file.

4.  If any records sought are not 
obtained, the RO should notify the 
appellant and her representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the Federal 
Circuit's decision in PVA v. Secretary, 
as well as 38 U.S.C.A. § 5103 (West 
2002), and any other applicable legal 
precedent.    

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for SMP 
and with respect to the appellant's 
competency in light of all pertinent 
evidence and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and her representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's  
determinations), and afford them the 
requisite time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she  may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


